Citation Nr: 18100100
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-24 046A
DATE:	 
ISSUES DECIDED:	0	ISSUES REMANDED:	2
 
REMANDED ISSUES
The issues of (1) entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) and (2) entitlement to a total disability based on unemployability due to service connected disabilities (TDIU) are remanded for additional development.
The Veteran was discharged from military service in February 1979.  He served with the United States Army and was enlisted in February 1976.  The record reflects, among other commendations, receipt of the Vietnam Service Medal and the Vietnam Campaign Medal.  
These matters come before the Board of Veterans Appeals (Board) on appeal of a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.
A February 2016 Board decision remanded the matters for further development. The requested development has been conducted, but the step of notifying the Veteran and his current representative of the adverse decision was not taken. Due to a recent change in representatives, the Veterans current representative was not notified of the proceedings or afforded the opportunity to respond. 
The Veteran is entitled to have his counsel apprised of the adverse adjudication of his case. Although the delay is regrettable, remand is appropriate to ensure that the due process directed by the prior remand directive is afforded the Veteran. See Stegall v. West, 11 Vet. App. 268 (1998). 
 
The matters are REMANDED for the following action:
1. Send the Veteran and his current representative a copy of the March 2017 Supplemental Statement of the Case and allow the applicable time for response. Then, return the case to the Board.  The Board recognizes that this notice was previously sent to the Veteran  however, the notice clearly indicates that it was sent to Disabled American Veterans rather than the North Carolina Division of Veterans Affairs.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112.
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	T. C. King, Associate Counsel

